SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB Annual Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Fiscal Year Ended: July 31, 2007 Commission File No. 0-52898 Mountain West Business Solutions , Inc. (Exact Name of Small Business Issuer as specified in its charter) Colorado 20-5566275 (State or other jurisdiction of incorporation) (IRS Employer File Number) 9844 W Powers Circle Littleton, Colorado 80123 (Address of principal executive offices) (zip code) 720-404-7882 (Registrant's telephone number, including area code) Securities to be Registered Pursuant to Section 12(b) of the Act: None Securities to be Registered Pursuant to Section 12(g) of the Act: Common Stock, $.0.001 per share par value Check whether issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act [X] Indicate by check mark whether the Registrant (1) has filed all Reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes: [X] No: [ ] Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B is contained in this form and no disclosure will be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB. [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes [X] No [ ]. Registrant's revenues for its most recent fiscal year were $-0-. State the aggregate market value of the voting stock held by nonaffiliates computed by reference to the price at which the stock was sold, or the average bid and asked prices of such stock, as of a specified date within the past 60 days: approximately $133,000. The number of shares outstanding of the Registrant's common stock, as of the latest practicable date, November 1, 2007, was 9,388,000. - 1 - FORM 10-KSB Mountain West Business Solutions, Inc. INDEX Page PART I Item 1. Description of Business 3 Item 2. Description of Property 9 Item 3. Legal Proceedings 9 Item 4. Submission of Matters to a Vote of Security Holders 9 PART II Item 5. Market for Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 9 Item 6. Management's Discussion and Analysis of Financial Condition and Results of Operations 10 Item 7. Financial Statements F-1 Item 8. Changes in and Disagreements with Accountants on Accounting and Financial Disclosures 12 Item 8A. Controls and Procedures 16 Item 8B. Other Information 16 PART III Item 9. Directors, Executive Officers, Promoters and Control Persons; Compliance with Section 16(a) of the Exchange Act 16 Item 10. Executive Compensation 18 Item 11. Security Ownership of Certain Beneficial Owners and Management 18 Item 12. Certain Relationships and Related Transactions 18 Item 13. Exhibits and Reports on Form 8-K 19 Item 14. Principal Accountant Fees and Services 19 Signatures 20 References in this document to “Mountain West,” "us," "we," or "Company" refer to Mountain West Business Solutions, Inc. - 2 - Forward-Looking Statements The following discussion contains forward-looking statements regarding us, our business, prospects and results of operations that are subject to certain risks and uncertainties posed by many factors and events that could cause our actual business, prospects and results of operations to differ materially from those that may be anticipated by such forward-looking statements. Factors that may affect such forward-looking statements include, without limitation: our ability to successfully develop new products and services for new markets; the impact of competition on our revenues, changes in law or regulatory requirements that adversely affect or preclude clients from using us for certain applications; delays our introduction of new products or services; and our failure to keep pace with our competitors. When used in this discussion, words such as "believes", "anticipates", "expects", "intends" and similar expressions are intended to identify forward-looking statements, but are not the exclusive means of identifying forward-looking statements. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this report. We undertake no obligation to revise any forward-looking statements in order to reflect events or circumstances that may subsequently arise. Readers are urged to carefully review and consider the various disclosures made by us in this report and other reports filed with the Securities and Exchange Commission that attempt to advise interested parties of the risks and factors that may affect our business. PART I Item 1. DESCRIPTION OF BUSINESS. (a) RISK FACTORS You should carefully consider the risks and uncertainties described below andthe other information in this document before deciding to invest in shares ofour common stock. The occurrence of any of the following risks could materially and adverselyaffect our business, financial condition and operating result. In this case,the trading price of our common stock could decline and you might lose all orpart of your investment. We are recently formed, have no operating history, and have never been profitable.We have negative retained earnings. We were formed as a Colorado business entity in August, 2006. At the present time, we are a development stage company which is only minimally capitalized, has not engaged in any substantial business activity, and has no successful operating history.There can be no guarantee that we will ever be profitable.From our inception on August 31, 2006 through July 31, 2007, we generated no revenue. We had a net loss of $13,122 for this period. At July 31, 2007 we had a negative stockholders’ equity of $13,122 Because we had incurred operating losses from our inception, our accountants have expressed doubts about our ability to continue as a going concern. For the period ended July 31, 2007, our accountants have expressed doubt about our ability to continue as a going concern as a result of our continued net losses. Our ability to achieve and maintain profitability and positive cash flow is dependent upon:  our ability to begin active operations;  our ability to locate clients who will purchase our services; and  our ability to generate revenues. - 3 - Based upon current plans, we may incur operating losses in future periods because we may, from time to time, be incurring expenses but not generating sufficient revenues. We expect approximately $50,000 in operating costs over the next twelve months. We cannot guarantee that we will be successful in generating sufficient revenues or other funds in the future to cover these operating costs. Failure to generate sufficient revenues will cause us to go out of business. We have a lack of liquidity and will need additional financing in the future. Additional financing may not be available when needed, which could delay our development or indefinitely postponed. We are only minimally capitalized. Because we are only minimally capitalized, we expect to experience a lack of liquidity for the foreseeable future in our proposed operations. We will adjust our expenses as necessary to prevent cash flow or liquidity problems. However, we expect we will need additional financing of some type, which we do not now possess, to fully develop our operations. We expect to rely principally upon our ability to raise additional financing, the success of which cannot be guaranteed. We will look at both equity and debt financing, including loans from our principal shareholder. However, at the present time, we have no definitive plans for financing in place, other than the funds which may be loaned to us by Mr. Milonas, our President. In the event that we need additional capital, Mr. Milonas has agreed to loan such funds as may be necessary through December 31, 2008 for working capital purposes. To the extent that we experience a substantial lack of liquidity, our development in accordance with our proposed plan may be delayed or indefinitely postponed, our operations could be impaired, we may never become profitable, fail as an organization, and our investors could lose some or all of their investment. As a company with no operating history, we are inherently a risky investment. We have no operating history. Because we are a company with no history, the operations in which we engage in, business consulting, is an extremely risky business. An investor could lose his entire investment. Our operations are subject to our ability to successfully market our services. We have no substantial history of being able to successfully market our services. Our operations will depend, among other things, upon our ability to develop and to market our business consulting practice to clients. Further, there is the possibility that our operations will not generate income sufficient to meet operating expenses or will generate income, if any, at rates lower than those anticipated or necessary to sustain the investment. An investor could lose his entire investment. There are factors beyond our control which may adversely affect us. Our operations may also be affected by factors which are beyond our control, principally general market conditions and changing client preferences.Any of these problems, or a combination thereof, could have affect on our viability as an entity. We may never become profitable, fail as an organization, and our investors could lose some or all of their investment. Intense competition in our market could prevent us from developing revenue and prevent us from achieving annual profitability. In either situation, we may never become profitable, fail as an organization, and our investors could lose some or all of their investment. We plan to provide management consulting with regard to accounting, computer and general business issues for small and home-office based companies. The barriers to entry are not significant. More importantly, we face strong competitors in all areas of our business. All aspects of our business are highly competitive. All of our competitors are larger than us and have greater financial resources than we do. All of our competitors have substantially greater experience in management consulting with regard to every area in which we plan to provide service. Competition with these companies could make it difficult, if not impossible for us to compete, which could adversely affect our results of operations. Competition from larger and more established companies is a significant threat and is expected to remain so for us. Any competition may cause us to fail to gain or to lose clients, which could result in reduced or non-existent revenue. Competitive pressures may impact our revenues and our growth. - 4 - Our success will be dependent upon our management’s efforts. We cannot sustain profitability without the efforts of our management. Our success will be dependent upon the decision making of our directors and executive officers. These individuals intend to commit as much time as necessary to our business, but this commitment is no assurance of success. The loss of any or all of these individuals, particularly Mr. Milonas, our President, could have a material, adverse impact on our operations. We have no written employment agreements with any officers and directors, including Mr. Milonas. We have not obtained key man life insurance on the lives of any of our officers or directors. Our stock price may be volatile, and you may not be able to resell your shares at or above the public sale price. There has been, and continues to be, a limited public market for our common stock. Although our common stock is quoted in the Pink Sheets, an active trading market for our shares has not, and may never develop or be sustained. If you purchase shares of common stock, you may not be able to resell those shares at or above the initial price you paid. The market price of our common stock may fluctuate significantly in response to numerous factors, some of which are beyond our control, including the following: * actual or anticipated fluctuations in our operating results; * changes in financial estimates by securities analysts or our failure to perform in line with such estimates; * changes in market valuations of other consulting service oriented companies, particularly those that market services such as ours; * announcements by us or our competitors of significant innovations, acquisitions, strategic partnerships, joint ventures or capital commitments; * introduction of product enhancements that reduce the need for our services; * the loss of one or more key clients; and * departures of key personnel. Of our total outstanding shares as of July 31, 2007, a total of 9,270,000, Or approximately 99%, will be restricted from immediate resale but may be sold into the market in the near future. This could cause the market price of our common stock to drop significantly, even if our business is doing well. As restrictions on resale end, the market price of our stock could drop significantly if the holders of restricted shares sell them or are perceived by the market as intending to sell them. Because our stock is quoted on the Pink Sheets, it has a limited public trading market. As a result, it may be difficult or impossible for you to liquidate your investment. While our common stock currently is listed for trading, we have had only a few trades. We are quoted on the Pink Sheets. We cannot assure that such a market will improve in the future, even if our securities are listed on the NASD Bulletin Board. The NASD Bulletin Board requires that we be a reporting company under the Securities Exchange Act of 1934. However, we cannot guarantee that we will be accepted for listing on the NASD Bulletin Board. Further, we cannot assure that an investor will be able to liquidate his investment without considerable delay, if at all. If a more active market does develop, the price may be highly volatile. Our limited operating history, lack of profitability, negligible stock liquidity, potential extreme price and volume fluctuations, and regulatory burdens may have a significant impact on the market price of the common stock. It is also possible that the relatively low price of our common stock may keep many brokerage firms from engaging in transactions in our common stock. - 5 - Applicable SEC rules governing the trading of “Penny Stocks” limit the liquidity of our common stock, which may affect the trading price of our common stock. Our common stock is currently quoted on the Pink Sheets.Since our common stock continues to trade well below $5.00 per share, our common stock is considered a “penny stock” and is subject to SEC rules and regulations that impose limitations upon the manner in which our shares can be publicly traded.These regulations require the delivery, prior to any transaction involving a penny stock, of a disclosure schedule explaining the penny stock and the associated risks.Under these regulations, certain brokers who recommend such securities to persons other than established customers or certain accredited investors must make a special written suitability determination for the purchaser and receive the written purchaser’s agreement to a transaction prior to purchase.These regulations have the effect of limiting the trading activity of our common stock and reducing the liquidity of an investment in our common stock Buying low-priced penny stocks is very risky and speculative. The shares being offered are defined as a penny stock under the Securities and Exchange Act of 1934, and rules of the Commission. The Exchange Act and such penny stock rules generally impose additional sales practice and disclosure requirements on broker-dealers who sell our securities to persons other than certain accredited investors who are, generally, institutions with assets in excess of $5,000,000 or individuals with net worth in excess of $1,000,000 or annual income exceeding $200,000, or $300,000 jointly with spouse, or in transactions not recommended by the broker-dealer. For transactions covered by the penny stock rules, a broker-dealer must make a suitability determination for each purchaser and receive the purchaser's written agreement prior to the sale. In addition, the broker-dealer must make certain mandated disclosures in penny stock transactions, including the actual sale or purchase price and actual bid and offer quotations, the compensation to be received by the broker-dealer and certain associated persons, and deliver certain disclosures required by the Commission. Consequently, the penny stock rules may affect the ability of broker-dealers to make a market in or trade our common stock and may also affect your ability to resell any shares you may purchase in the public markets. Resale Limitations imposed by most states will limit the ability of our shareholders to sell their securities unless they are Colorado residents. The only state in which we plan to register this offering is Colorado. As a result, our selling shareholders may be limited in the sale of their Shares. The laws of most states require either an exemption from prospectus and registration requirements of the securities laws to sell their shares or registration for sale by this prospectus. These restrictions will limit the ability of non-residents of Colorado to sell the securities. Residents of other states must rely on available exemptions to sell their securities, such as Rule 144, and if no exemptions can be relied upon, then the selling shareholders may have to hold the securities for an indefinite period of time. Shareholders of states other than Colorado should consult independent legal counsel to determine the availability and use of exemptions to re-sell their securities. We do not expect to pay dividends on common stock. We have not paid any cash dividends with respect to our common stock, and it is unlikely that we will pay any dividends on our common stock in the foreseeable future. Earnings, if any, that we may realize will be retained in the business for further development and expansion. (b) NARRATIVE DESCRIPTION OF THE BUSINESS Our proposed business is to provide management consulting with regard to accounting, computer and general business issues for small and home-office based companies. We were incorporated on August 31, 2006. Our original focus will be in the Denver, Colorado metropolitan area, but we may expand nationwide. At the present time, we have no active operations and are developing our business plan. We plan to sell our services to small and medium-sized business clients. At the present time, we have no plans to raise any additional funds within the next twelve months. Any working capital will be expected to be generated from internal operations or from funds which may be loaned to us by Mr. Milonas, our President. In the event that we need additional capital, Mr. Milonas has agreed to loan such funds as may be necessary through December 31, 2008 for working capital purposes. However, we reserve the right to examine possible additional sources of funds, including, but not limited to, equity or debt offerings, borrowings, or joint ventures. No market surveys have ever been conducted to determine demand for our services. Therefore, there can be no assur­ance that any of our objectives will be achieved. - 6 - In April, 2007, we completed a registered offering of our common shares under the provisions of the Colorado securities laws and under an exemption from the federal securities laws. We raised a total of $29,500 in this offering and sold a total of 118,000 shares. We registered these shares under cover of Form SB-2. The registration statement became effective in November, 2007. We have not been subject to any bankruptcy, receivership or similar proceeding. Our address is 9844 W. Powers Circle, Littleton CO, 80123.Our telephone number is (720) 404-7882. (c) PROPOSED OPERATIONS Organization We are comprised of one corporation. All of our operations are conducted through this corporation. Operations At the present time, wehave no active operations. Our plan is to sell our services to small and medium-sized business clients. The results of our operations will depend, among other things, upon the ability of ours to develop clients for its business consulting practice. Further, there is the possibility that our proposed operations will not generate income sufficient to meet operating expenses or will generate income, if any, at rates lower than those anticipated or necessary to sustain the investment. We plan to initially operate out of our office in Littleton, Colorado. This is also the home of our President and largest shareholder. We plan to offer small office/home office business owners technical help for their accounting issues, computers, and general business issues. We plan to offer three main services: Hourly consulting; retainer contracts for specific skills, and project consulting. Hourly. We expect this to be the less traditional sort of short term assignment helping a client solve a problem. This form of service would include both emergency and non-emergency assistance. Retainer. We see this as the more traditional form of consulting, including regular business maintenance, statements, returns and filings. These services would include traditional management consulting with regard to accounting, computers and general business. Project. We see sees this to include such things as consulting on major purchases, computer system/network installation and testing, and major disaster recovery for computers. We have begun initially marketing our services but have no definitive arrangements at the present time. We plan to utilize the expertise and existing business relationships of our principal officer, Mr. Milonas to develop our opportunities. We plan to advertise in local newspapers and to use the contacts of Mr. Milonas to develop our business. All operational decisions will be made solely by Mr. Milonas. It should be noted, however, that we do not have any extensive history of operations. To the extent that management is unsuccessful in keeping expenses in line with income, failure to affect the events and goals listed herein would result in a general failure of the business. This would cause management to consider liquidation or merger. (d) MARKETS Our original focus will be in the Denver, Colorado metropolitan area. However, we may expand nationwide if we are successful. We have no plans for any expansion at this time. No market surveys have ever been conducted to determine demand for our services. Therefore, there can be no assur­ance that any of our objectives will be achieved. - 7 - Our initial marketing plan is to focus completely on developing a client base. We believe that the primary reason that clients would buy from us rather than competitors would be the existing relationships that exist. We believe that client loyalty and satisfaction can be the basis for success in this business. Therefore, we plan to develop and expand on already existing relationships to develop a competitive edge. (e) RAW MATERIALS The use of raw materials is not a material factor in our operations at the present time. We do not expect raw materials to be a material factor in the future. (f) CUSTOMERS AND COMPETITION We plan to provide management consulting with regard to accounting, computer and general business issues for small and home-office based companies. The barriers to entry are not significant. More importantly, we face strong competitors in all areas of our business. All aspects of our business are highly competitive. All of our competitors are larger than us and have greater financial resources than we do. All of our competitors have substantially greater experience in management consulting with regard to every area in which we plan to provide service.Our principal effort at this point will be to develop a client base. No single company currently dominates this business. Competition with these companies could make it difficult, if not impossible for us to compete, which could adversely affect our results of operations. Competition from larger and more established companies is a significant threat and is expected to remain so for us. Any competition may cause us to fail to gain or to lose clients, which could result in reduced or non-existent revenue. Competitive pressures may impact our revenues and our growth. Our initial marketing plan is to focus completely on developing a client base. We believe that the primary reason that clients would buy from us rather than competitors would be the existing relationships that exist. We believe that client loyalty and satisfaction can be the basis for success in this business. Therefore, we plan to develop and expand on already existing relationships to develop a competitive edge Generally, the consulting business is very dynamic and subject to sudden change. There appear to be three main classes of competition, the largest of which consists of individual proprietors and smaller consulting firms such as us. The first class consists of in-house consultants, who are usually employed by larger companies that can afford the fixed cost of a salaried or hourly employee. The second class consists of individual proprietors & smaller consulting firms. We believes that this is our largest potential competitor group. The third class consists of larger consulting firms that specialize in providing total business services to larger companies that choose to outsource. Almost all of the companies in this industry have greater resources and expertise than we do. Our principal effort at this point will be to develop a client base. No single company currently dominates this business. (g) BACKLOG At July 31, 2007, we had no backlogs. (h) EMPLOYEES We have one full-time employee: Mr. Matthew Milonas, our President. Mr. Milonas does not draw a salary or receive any other kind of compensation. However, we reimburse our employee for all necessary and customary business related expenses.We have no plans or agreements which provide health care, insurance or compensation on the event of termination of employment or change in our control.We do not pay our Directors separately for any Board meeting they attend. (i) PROPRIETARY INFORMATION We own no proprietary information. - 8 - (j) GOVERNMENT REGULATION We do not expect to be subject to material governmental regulation. However, it is our policy to fully comply with all governmental regulation and regulatory authorities. (k) RESEARCH AND DEVELOPMENT We have never spent any amount in research and development activities. (l) ENVIRONMENTAL COMPLIANCE We believe that we are not subject to any material costs for compliance with any environmental laws. (m) HOW TO OBTAIN OUR SEC FILINGS We file annual, quarterly, and special reports, proxy statements, and other information with the Securities Exchange Commission (SEC). Reports, proxy statements and other information filed with the SEC can be inspected and copied at the public reference facilities of the SEC at treet N.E., Washington, DC 20549. Such material may also be accessed electronically by means of the SEC's website at www.sec.gov. Our investor relations department can be contacted at our principal executive office located at our principal office 9844 W. Powers Circle, Littleton CO, 80123.Our phone number at our headquarters is (720) 404-7882. We currently have no website. ITEM 2. DESCRIPTION OF PROPERTY. We currently occupy approximately 500 square feet of office and retail space which we rent from our President and largest shareholder on a month-to-month basis, currently without charge. This space is considered to be sufficient for us at the present time. We also own several items of office equipment and may acquire additional equipment in the future but have no plans to do so at this time. ITEM 3. LEGAL PROCEEDINGS. We are not a party to any material legal proceedings, nor is our property the subject of any material legal proceeding. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. We held no shareholders meeting in the fourth quarter of our fiscal year. PART II ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS. (a) PRINCIPAL MARKET OR MARKETS Our shares of common stock are quoted on the Pink Sheets under the trading symbol MWBN. The shares became trading on September 10, 2007 but there is no extensive history of trading. The bid and asked price has been $0.15and $ 0.35during the entire time the shares have been quoted. The quotations reflect interdealer prices, without retail mark-up, mark-down or commission, and may not represent actual transactions. We intend to apply to have our common stock listed for quotation on the Over-the-Counter Bulletin Board. - 9 - (b) APPROXIMATE NUMBER OF HOLDERS OF COMMON STOCK As of October 15, 2007, there were 66 record holders of our common stock and there were 9,388,000 shares of our common stock outstanding. (c) DIVIDENDS Holders of common stock are entitled to receive such dividends as may be declared by our Board of Directors. No dividends on the common stock were paid by us during the periods reported herein nor do we anticipate paying dividends in the foreseeable future. (d) THE SECURITIES ENFORCEMENT AND PENNY STOCK REFORM ACT OF 1990 The Securities Enforcement and Penny Stock Reform Act of 1990 require additional disclosure and documentation related to the market for penny stock and for trades in any stock defined as a penny stock. Unless we can acquire substantial assets and trade at over $5.00 per share on the bid, it is more likely than not that our securities, for some period of time, would be defined under that Act as a "penny stock." As a result, those who trade in our securities may be required to provide additional information related to their fitness to trade our shares. These requirements present a substantial burden on any person or brokerage firm who plans to trade our securities and would thereby make it unlikely that any liquid trading market would ever result in our securities while the provisions of this Act might be applicable to those securities. Any broker-dealer engaged by the purchaser for the purpose of selling his or her shares in us will be subject to Rules 15g-1 through 15g-10 of the Securities and Exchange Act. Rather than creating a need to comply with those rules, some broker-dealers will refuse to attempt to sell penny stock. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from those rules, to deliver a standardized risk disclosure document prepared by the Commission, which: - contains a description of the nature and level of risk in the market for penny stocks in both public offerings and secondary trading; - contains a description of the broker's or dealer's duties to the customerand of the rights and remedies available to the customer with respect to aviolation to such duties or other requirements of the Securities Act of1934, as amended; - contains a brief, clear, narrative description of a dealer market, including "bid" and "ask" prices for penny stocks and the significance of the spread between the bid and ask price; - contains a toll-free telephone number for inquiries on disciplinary actions; - defines significant terms in the disclosure document or in the conduct of trading penny stocks; and - contains such other information and is in such form (including language, type, size and format) as the Securities and Exchange Commission shall require by rule or regulation; The broker-dealer also must provide, prior to effecting any transaction in a penny stock, to the customer: - the bid and offer quotations for the penny stock; - the compensation of the broker-dealer and its salesperson in the transaction; - the number of shares to which such bid and ask prices apply, or other comparable information relating to the depth and liquidity of the market for such stock; and - monthly account statements showing the market value of each penny stock held in the customer's account. - 10 - In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from those rules; the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written acknowledgment of the receipt of a risk disclosure statement, a written agreement to transactions involving penny stocks, and a signed and dated copy of a written suitability statement. These disclosure requirements will have the effect of reducing the trading activity in the secondary market for our stock because it will be subject to these penny stock rules. Therefore, stockholders may have difficulty selling their securities. (e)STOCK TRANSFER AGENT The stock transfer agent for our securities is X-Clearing Corp, of Denver, Colorado. Their address is 535 Sixteenth Street, Suite 810, Denver, Colorado 80202. Their phone number is (303)573-1000. ITEM 6.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This Management’s Discussion and Analysis or Plan of Operation contains forward-looking statements that involve future events, our future performance and our expected future operations and actions. In some cases, you can identify forward-looking statements by the use of words such as “may”, “will”, “should”, “anticipate”, “believe”, “expect”, “plan”, “future”, “intend”, “could”, “estimate”, “predict”, “hope”, “potential”, “continue”, or the negative of these terms or other similar expressions. These forward-looking statements are only our predictions and involve numerous assumptions, risks and uncertainties. Our actual results or actions may differ materially from these forward-looking statements for many reasons, including, but not limited to, the matters discussed in this report under the caption “Risk Factors”. We urge you not to place undue reliance on these forward-looking statements, which speak only as of the date of this prospectus. We undertake no obligation to publicly update any forward-looking statements, whether as a result of new information, future events, or otherwise. The following discussion of our financial condition and results of operations should be read in conjunction with our financial statements and the related notes included in this report. The following table provides selected financial data about us from inception (August 31, 2006) through July 31, 2007 For detailed financial information, see the audited Financial Statements included in this Form 10-KSB. Balance Sheet Data: at July 31, 2007 Cash $ 14,895 Total assets $ 14,895 Total liabilities $ 1,500 Shareholders' equity $ 28,970 Operating Data: at July 31, 2007 Revenues $ General and administrative expenses $ 13,122 Net Income(Net Loss) $ 13,122 Results of Operations. From our inception on August 31, 2006 through July 31, 2007, we generated no revenue. As a result we have no operating history upon which to evaluate our business. In addition, we have a history of losses.We had a net loss of $13,122 for this period. At July 31, 2007 we had a negative stockholders equity of $13,122. - 11 - Our accountants have expressed doubt about our ability to continue as a going concern as a result of our history of net loss. Our ability to achieve and maintain profitability and positive cash flow is dependent upon our ability to successfully develop a management consulting practice with regard to accounting, computer and general business issues for small and home-office based companies and our ability to generate revenues. Operating expenses, which consisted solely of general and administrative expenses for the period from August 31, 2006 through July 31, 2007 was $13,122. The major components of general and administrative expenses include consulting fees, accounting expenses and stock transfer fees. As a result of the foregoing, we had a net loss of $13,122 for the period from August 31, 2006 through July 31, 2007. We currently have no revenue but continue to develop our plan to market a management consulting practice with regard to accounting, computer and general business issues for small and home-office based companies. Because we do not pay salaries, and our major professional fees have been paid for the year, operating expenses are expected to remain fairly constant. To try to operate at a break-even level based upon our current level of proposed business activity, we believe that we must generate approximately $50,000 in revenue per year. However, if our forecasts are inaccurate, we will need to raise additional funds. In the event that we need additional capital, Mr. Milonas has agreed to loan such funds as may be necessary through December 31, 2008 for working capital purposes. On the other hand, we may choose to scale back our operations to operate at break-even with a smaller level of business activity, while adjusting our overhead to meet the revenue from current operations. In addition, we expect that we will need to raise additional funds if we decide to pursue more rapid expansion, the development of new or enhanced services or products, appropriate responses to competitive pressures, or the acquisition of complementary businesses or technologies, or if we must respond to unanticipated events that require us to make additional investments. We cannot assure that additional financing will be available when needed on favorable terms, or at all. We expect to incur operating losses in future periods because we will be incurring expenses and not generating sufficient revenues. We expect approximately $50,000 in operating costs over the next twelve months. We cannot guarantee that we will be successful in generating sufficient revenues or other funds in the future to cover these operating costs. Failure to generate sufficient revenues or additional financing when needed could cause us to go out of business. Liquidity and Capital Resources. As of July 31, 2007, we had cash or cash equivalents of $14,895. Net cash used for operating activities was $3,122 from our inception on August 31, 2006 through July 31, 2007. Cash flows from investing activities were $-0- from our inception on August 31, 2006 through July 31, 2007. Cash flows provided by financing activities were $18,017 from our inception on August 31, 2006 through July 31, 2007.These cash flows were all related to sales of stock and deferred offering costs. Over the next twelve months we do not expect any material our capital costs to develop operations. We plan to buy office equipment to be used in our operations. - 12 - We believe that we have sufficient capital in the short term for our current level of operations. This is because we believe that we can attract sufficient product sales and services within our present organizational structure and resources to become profitable in our operations. Additional resources would be needed to expand into additional locations, which we have no plans to do at this time. We do not anticipate needing to raise additional capital resources in the next twelve months In the event that we need additional capital, Mr. Milonas has agreed to loan such funds as may be necessary through December 31, 2008 for working capital purposes. Our principal source of liquidity will be our operations. We expect variation in revenues to account for the difference between a profit and a loss. Also business activity is closely tied to the U.S. economy, particularly the economy in Denver, Colorado. Our ability to achieve and maintain profitability and positive cash flow is dependent upon our ability to successfully develop a management consulting practice with regard to accounting, computer and general business issues for small and home-office based companies and our ability to generate revenues. In any case, we try to operate with minimal overhead. Our primary activity will be to seek to develop clients for our services and, consequently, our sales. If we succeed in developing clients for our services and generating sufficient sales, we will become profitable. We cannot guarantee that this will ever occur. Our plan is to build our company in any manner which will be successful. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements with any party. Plan of Operation. At the present time, we have no operations or cash flow. We will adjust our expenses as necessary to prevent cash flow or liquidity problems. We are not presently in default or breach on any indebtedness. At the present time, we have no trade payables or judgments. Currently, we are in the development stage and have not begun active operations. In the next six months, we plan to develop clients for our services.At the present time, we have no definitive agreement in place with any client. We do not anticipate an extensive capital costs in developing our cash flow. Our principal cost will be marketing our services. At this point, we do not know the scope of our potential marketing costs but will use our existing resources to market our services. Our resources consist of our available cash and advances from Mr. Milonas, who has agreed to loan such funds as may be necessary through December 31, 2008 for working capital purposes. We believe that once we begin generating revenues, we can become profitable within one year, given sufficient sales. We believe that the timing of the completion of the milestones needed to become profitable can be achieved as we are presently organized with sufficient business. Other than the shares offered by our last offering and advances from Mr. Milonas, no other source of capital has been identified or sought. If we are not successful in our proposed operations we will be faced with several options: 1. Cease operations and go out of business; 2. Continue to seek alternative and acceptable sources of capital; 3. Bring in additional capital that may result in a change of control; or 4. Identify a candidate for acquisition that seeks access to the public marketplace and its financing sources - 13 - Currently, we believe that we have sufficient capital or access to capital to implement our proposed business operations or to sustain them for the next twelve months. In the event that we need additional capital, Mr. Milonas has agreed to loan such funds as may be necessary through December 31, 2008 for working capital purposes. If we can sustain profitability, we could operate at our present level indefinitely. To date, we have never had any discussions with any possible acquisition candidate nor have we any intention of doing so. Proposed Milestones to Implement Business Operations At the present time, we are located in one location in Littleton, Colorado. To try to operate at a break-even level based upon our level of proposed business activity, we believe that we must generate approximately $50,000 in revenue per year. However, if our forecasts are inaccurate, we may need to raise additional funds. In the event that we need additional capital, Mr. Milonas has agreed to loan such funds as may be necessary through December 31, 2008 for working capital purposes. The results of our proposed operations will depend, among other things, upon our ability to successfully provide management consulting with regard to accounting, computer and general business issues for small and home-office based companies.Further, there is the possibility that our proposed operations will not generate income sufficient to meet operating expenses or will generate income and capital appreciation, if any, at rates lower than those anticipated or necessary to sustain the investment. Our operations may also be affected by factors which are beyond our control, principally general market conditions and changing client preferences.Any of these problems, or a combination thereof, could have affect on our viability as an entity. We may never become profitable, fail as an organization, and our investors could lose some or all of their investment. It should be noted that we do not have any history of operations and have not yet generat­ed revenues.We are in the process of developing operations. During the first six months of 2008 we plan to market our services through the contacts of our President, Mr. Milonas. We may also use newspaper advertising. However, we primarily plan to rely on the possibility of referrals from clients and will strive to satisfy our clients. We believe that referrals will be an effective form of advertising because of the quality of service that we bring to clients. We believe that satisfied clients will bring more and repeat clients. To the extent that management is unsuccessful in keeping expenses in line with income, failure to affect the events and goals listed herein would result in a general failure of the business. This would cause management to consider liquidation or merger. We have no plans for any type of business combination. We were profitable in our most recent six month period. We believe that we can be profitable or at break even at the end of the current fiscal year, assuming sufficient sales. Based upon our current plans, we have adjusted our operating expenses so that cash generated from operations and from working capital financing is expected to be sufficient for the foreseeable future to fund our operations at our currently forecasted levels. To try to operate at a break-even level based upon our current level of anticipated business activity, we believe that we must generate approximately $50,000 in revenue per year. However, if our forecasts are inaccurate, we will need to raise additional funds. In the event that we need additional capital, Mr. Milonas has agreed to loan such funds as may be necessary through December 31, 2008 for working capital purposes. We believe that we can be profitable or at break even at the end of the current fiscal year, assuming sufficient revenues. Based upon our current plans, we have adjusted our operating expenses so that cash generated from operations is expected to be sufficient for the foreseeable future to fund our operations at our currently forecasted levels. To try to operate at a break-even level based upon our current level of anticipated business activity, we believe that we must generate approximately $50,000 in revenue per year. However, if our forecasts are inaccurate, we will need to raise additional funds. In the event that we need additional capital, Mr. Milona has agreed to loan such funds as may be necessary through December 31, 2008 for working capital purposes. - 14 - We expect to incur operating losses in future periods because we will be incurring expenses and not generating sufficient revenues. We expect approximately $50,000 in operating costs over the next twelve months. We cannot guarantee that we will be successful in generating sufficient revenues or other funds in the future to cover these operating costs. Failure to generate sufficient revenues or additional financing when needed could cause us to go out of business. In the event that we need additional capital, Mr. Milonas has agreed to loan such funds as may be necessary through December 31, 2008 for working capital purposes. Otherwise, no commitments to provide additional funds have been made by management or current shareholders. There is no assurance that additional funds will be made available to us on terms that will be acceptable, or at all, if and when needed. We expect to continue to generate and increase sales, but there can be no assurance we will generate sales sufficient to continue operations or to expand. In the next 12 months, we do not intend to spend any material funds on research and development and do not intend to purchase any large equipment. Recently Issued Accounting Pronouncements. We do not expect the adoption of any recently issued accounting pronouncements to have a significant impact on our net results of operations, financial position, or cash flows. Seasonality. We do not expect our revenues to be impacted by seasonal demands for our services. - 15 - ITEM 7. FINANCIAL STATEMENTS. Mountain West Business Solutions, Inc. (A Development Stage Company) FINANCIAL STATEMENTS With Independent Accountant’s Audit Report For the period August 31, 2006 (Inception) Through July 31, 2007 TABLE OF CONTENTS Page Independent Accountant’s Audit Report F-1 Balance Sheet F-2 Statement of Operations F-3 Statement of Cash Flows F-4 Statement of Shareholders’ Equity F-5 Notes to Financial Statements F-6 – F-8 RONALD R. CHADWICK, P.C. Certified Public Accountant 2851 South Parker Road, Suite 720 Aurora, Colorado80014 Telephone (303)306-1967 Fax (303)306-1944 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Mountain West Business Solutions, Inc. Wheat Ridge, Colorado I have audited the accompanying balance sheet of Mountain West Business Solutions, Inc. (a development stage company) as of July 31, 2007 and the related statements of operations, stockholders' equity and cash flows for the period from August 31, 2006 (inception) through July 31, 2007. These financial statements are the responsibility of the Company's management. My responsibility is to express an opinion on these financial statements based on my audit. I conducted my audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that I plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.I believe that my audit provides a reasonable basis for my opinion. In my opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Mountain West Business Solutions, Inc. as of July 31, 2007 and the related statements of operations, stockholders' equity and cash flows for the period from August 31, 2006 (inception) through July 31, 2007 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements the Company has suffered losses from operations that raise substantial doubt about its ability to continue as a going concern. Management's plans in regard to these matters are also described in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Aurora, Colorado/s/ Ronald R. Chadwick, P.C. September 13, 2007
